



COURT OF APPEAL FOR ONTARIO

CITATION:
Holman v. Holman, 2015 ONCA 552

DATE: 20150728

DOCKET: C58098

Hoy A.C.J.O., Simmons and Tulloch JJ.A.

BETWEEN

Carol Dianne Holman

Respondent (Appellant)

and

Bruce Holman

Applicant (Respondent)

Frances M. Wood and Marvin Kurz, for the appellant

Evelyn Huber and Joost K. Heersche, for the respondent

Heard: December 19, 2014

On appeal from the order of Justice Irving W. Andr
é
of the Superior Court of Justice, dated November
    22, 2013.

Tulloch J.A.:

A.

OVERVIEW

[1]

Following a 19-year marriage, Carol Holman and
    Bruce Holman divorced. They had two children of the marriage, both now adults. After
    the marriage ended, Mr. Holman paid child and spousal support and, when the
    time came, contributed to the girls post-secondary education.

[2]

In 2012, Mr. Holman brought a motion to change his
    support obligations, seeking a termination of child and spousal support. In
    response, Ms. Holman sought an increase in child and spousal support based on
    increases to Mr. Holmans income since the most recent order.

[3]

The motion judge terminated child support and
    found that Mr. Holman had overpaid child support. He terminated spousal support
    as of November 15, 2013 but found that Mr. Holman had underpaid spousal
    support. He calculated that the net amount owed by Ms. Holman to Mr. Holman was
    $40,287.

[4]

Ms. Holman appeals. She argues the motion judge
    made a number of calculation errors with respect to child support, should have
    increased spousal support after terminating child support, and erred in
    terminating spousal support. I agree that the motion judge erred in his child
    support calculations. I also agree that for the period post-child-support that
    he ordered spousal support, the motion judge should have increased that support
    based on the
without child
formula in the Spousal Support Advisory
    Guidelines (the SSAGs) that now applied.  On my calculations, Ms. Holman should
    pay Mr. Holman $36,646 on account of child support which Mr. Holman overpaid. 
    Mr. Holman should pay Ms. Holman $11,204 on account of spousal support which he
    underpaid.  However, while I agree that the motion judge would ideally have
    explained his decision to terminate spousal support in the context of the
    durational range set out in the SSAGs, I do not find that he committed a
    reversible error in terminating spousal support.
[1]

B.

Facts

[5]

The Holmans married in 1983 and separated in
    2002. They have twin girls, K. and P., who are now adults. Both Mr. and Ms.
    Holman are now over sixty years old.

[6]

After the parties married, Ms. Holman gave up
    her job so that the couple could move to Halifax where Mr. Holman accepted a
    higher paying job. During their two years in Nova Scotia, Ms. Holman cashed in
    her pension and maintained the couples home.  Mr. Holman was promoted once
    again when they returned to Ontario, but Ms. Holman did not regain her job. She
    worked in a local hospital until she gave birth to the twins. She stayed home
    to care for the twins from 1989 to 1998-1999, when she returned to work.

[7]

The couple separated in 2002.

[8]

In 2003, Mr. Holman obtained a real estate
    licence, and his income dropped from a six-figure salary to approximately $14,000.
    Between 2004 and 2012, Mr. Holmans income increased from $45,594 to $129,000.  In
    2011, Mr. Holman purchased a home jointly with his new spouse for $385,000,
    with a mortgage of about $337,247 and a $19,000 loan from one of his siblings.

[9]

Ms. Holman started a full-time position in 2003
    with a company partly owned by her brother. Her income increased from $21,000
    in 2003 to $50,360 in 2012.  In 2010, she inherited approximately $300,000 from
    her mother, which she used to purchase her mothers home.  She spent
    approximately $135,000 to renovate the home, which was mostly financed on her
    line of credit.  She also has approximately $100,000 in savings.

[10]

Both K. and P. have resided with their mother
    since the separation. Neither one pays room nor board. Both young women graduated
    from university in May 2011. P. earned $23,135 in 2012.  In 2013, K. completed
    a two-year veterinary technician diploma. She currently earns $25,000 per year.

[11]

The parties divorced in 2004 and, at that time,
    consented to orders for spousal and child support that were based on Mr. Holman
    having an imputed income of $98,612. Mr. Holman was to pay two-thirds of the
    childrens s. 7 expenses under the
Federal Child Support Guidelines
,
    S.O.R./97-175 (the CSGs), which was less than his income would have required.
    The terms of the 2004 support orders were varied on consent by orders made in
    March 2009 and February 2010 (the 2009 and 2010 orders).

[12]

Although premised on Mr. Holman's income at the
    time, the 2009 and 2010 orders were a departure from s. 7 of the CSGs in that
    they limited Mr. Holmans contribution to the childrens post-secondary
    education to $5,000 per year per child. These orders also relieved Mr. Holman
    of the obligation to pay child support for K. for six months of the year (assuming
    she would be away at school during that period). The orders required that the
    parties exchange financial information by May 15 of each year and contained a
    mechanism for adjusting both child and spousal support based on fluctuations in
    income.

[13]

In 2012, Mr. Holman brought a motion seeking an
    order terminating child support as of the date each child had completed her
    first degree, and seeking an order terminating spousal support as of May 1,
    2011. In response, Ms. Holman sought an increase in the spousal support payable
    and outstanding additional child support based on increases in Mr. Holmans
    income.

C.

Decision Below

[14]

On November 22, 2013, the motion judge changed the
    prior orders by terminating the child support payable by Mr. Holman effective
    as of the date each child had completed her education and attained a level of
    self-sufficiency (end of December 2011 for P. and May 1, 2013 for K.). He
    rejected Mr. Holmans position that his child support obligations ceased as
    soon as the children completed their first post-secondary degree.

[15]

The motion judge then calculated the amount by
    which Mr. Holman had overpaid child support. He did not take into account the
    increased child support owing under the existing orders due to Mr. Holmans increased
    income. He found that K. was able to contribute $12,000 to her education and
    living expenses in 2011 and 2012, and deducted that amount from the amount of
    child support owing by Mr. Holman. When dealing with the period in which child
    support had terminated for P. but remained owing for K., the motion judge
    divided in half the amount Mr. Holman had paid for two children to determine
    what he owed for one child.

[16]

With respect to spousal support, the motion judge
    found that because Ms. Holman was disadvantaged economically on account of her
    marriage and Mr. Holman had the means to pay, spousal support should not be
    terminated as of May of 2011. However, he also found that Ms. Holman had become
    financially self-sufficient. He terminated spousal support as of November 15,
    2013. He adjusted the quantum of spousal support that had been payable up to
    November 15, 2013 based on increases in Mr. Holmans income subsequent to the February
    2010 order, and calculated the amount by which Mr. Holman had underpaid spousal
    support.

[17]

Taking into account the adjustments he made to child and spousal
    support, and the child support paid after the date on which he had found that
    child support should have terminated, the motion judge ordered Ms. Holman to
    reimburse Mr. Holman in the amount of $40,287.

D.

Arguments on Appeal

[18]

Ms. Holman makes several arguments on appeal.

[19]

Mr. Holman challenges the motion judges order for termination of
    spousal support effective November 15, 2013, arguing that the motion judge
    failed to find a material change justifying a variation in the indefinite order
    of spousal support originally made.  Ms. Holman argues that the motion judge failed
    to consider what the SSAGs say about the duration of support in long-term
    marriages, and overemphasized the goal of self-sufficiency while underemphasizing
    the compensatory nature of her claim to support. In addition, she claims that
    the motion judge erred in failing to consider the
without child
formula under the SSAGs, which applies in so-called crossover cases in which
    the child support obligation has ended.

[20]

Second, with respect to child support, Ms. Holman does not dispute
    the termination of child support ordered by the motion judge, other than to
    submit that child support for K. should have been terminated on June 1, 2013,
    rather than May 1, 2013. However, she contends that the motion judge erred in
    calculating the child support reimbursement to which Mr. Holman was entitled
    by: (a) failing to increase child support based on Mr. Holmans increased
    income as required by the 2009 and 2010 orders; (b) finding that child support
    for one child is 50 percent of the amount for two children, which is contrary
    to the CSGs; (c) refunding $12,000 to Mr. Holman for what K. should have
    contributed to her s. 7 expenses; and (d) double-counting a portion of the
    child support overpayment by deducting it from the spousal support
    underpayment.

[21]

Mr. Holman submits that the motion judge did not err in calculating
    the child support reimbursement, but concedes that the motion judge overstated
    by $1,731 the child support payments actually made. Mr. Holman argues that the motion
    judge was entitled to depart from the CSGs on a motion to change, and did not
    err in doing so. He submits that the motion judge correctly terminated spousal
    support on the basis of Ms. Holmans self-sufficiency as well as the relative
    capital positions of the parties.

E.

Analysis

(1)     Spousal Support

(a)     Standard of Review

[22]

On appellate review of a trial (or motion)
    judges spousal support decision, deference applies.  Absent an error in
    principle a significant misapprehension of the evidence, or unless the award is
    clearly wrong, an appellate court should not interfere. This court is not
    entitled to overturn a support order simply because it would have made a
    different decision or balanced the factors differently:
Hickey v
.
Hickey
,
[1999] 2 S.C.R.
    518, at paras. 11and 12.

(b)     Material Change in Circumstances

[23]

The threshold question on a motion to change a
    spousal support order is contained in s. 17(4.1) of the
Divorce Act
, R.S.C. 1985, c.3 (2
nd
Supp.)
:

Before the court makes a variation order in respect of a
    spousal support order, the court shall satisfy itself that a
change in the
    condition, means, needs or other circumstances
of either former spouse has
    occurred since the making of the spousal support order or the last variation
    order made in respect of that order, and, in making the variation order, the
    court shall take that change into consideration. [Emphasis added.]

[24]

The change referred to in s. 17(4.1) must be
    material:
L.M.P. v. L.S.
, 2011 SCC 64, [2011] 3 S.C.R. 775, at para.
    32. A material change is one which would likely have resulted in different
    terms to the order:
L.M.P.
, at para. 33. The court should limit
    itself to making only the variation justified by that change:
L.M.P.
,
at para. 47.

[25]

It would have been preferable for the motion
    judge to explicitly address the threshold question of material change in the circumstances
    before considering the request to terminate the existing indefinite spousal
    support order.  However, his failure to do so does not, in my view, rise to the
    level of reversible error.

[26]

The motion judge considered the effect of Ms.
    Holmans inheritance of approximately $300,000 and emphasized its significance
    in terms of her overall need and self-sufficiency.  It can be inferred that
    this inheritance constituted for the motion judge a material change in
    circumstances: a finding that is not unreasonable in the overall circumstances
    of these parties.

(c)     Duration of Spousal Support

[27]

Once the threshold of material change has been
    met, s.17(7) of the
Divorce Act
sets out the objectives of any spousal
    support variation order:

(a) recognize any economic advantages or disadvantages to
    the former spouses arising from the marriage or its           breakdown;

(b) apportion between the former spouses any financial
    consequences arising from the care of any child of the marriage over and above
    any obligation for the support of any child of the marriage;

(c) relieve any economic hardship of the former spouses
    arising from the breakdown of the marriage; and

(d) in so far as practicable, promote the economic
    self-sufficiency of each former spouse within a reasonable period of time.

The motion judge explicitly referred
    to and considered these objectives.  He was alive to and considered the
    compensatory nature of Ms. Holmans claim. He was aware of the economic
    disadvantages she suffered as a result of the family decision to have her stay
    home and care for the children. He was aware that corresponding economic
    advantages were conferred on Mr. Holman. He discussed these at length. At the
    same time, the motion judge concluded that at about 11.5 years following
    separation, Ms. Holman had achieved self-sufficiency. He observed that her
    inheritance increased her means and allowed her to purchase a home relatively
    free from debt. And, having considered all of the necessary factors, he made a
    discretionary decision about the appropriate duration of support. In my view,
    this decision was open to him on the evidence and was not clearly wrong or an
    error in principle. Accordingly, his decision is entitled to deference from
    this court.

[28]

The motion judge concluded that the date for
    termination requested by Mr. Holman, namely May 2011 was too soon to terminate
    spousal support, but that spousal support would terminate on November 15, 2013.

[29]

Ms. Holman argues that the motion judged erred by terminating
    spousal support 11.5 years after separation.  While I am sympathetic to Ms.
    Holmans argument, in my view, the alleged overemphasis on the goal of
    self-sufficiency while underemphasizing the compensatory nature of her claim
    amounts to a criticism of the motion judges balancing of factors rather than to
    an error in principle.

[30]

Further, I agree that it would have been
    preferable for the motion judge to explicitly refer to the durational range
    recommended in the SSAGs and explain his choice of duration towards the lower
    end of the 9.5 to 19 year range specified by the SSAG length-of-marriage test.

[31]

At the same time, the duration ordered does fall
    within the SSAG range.  Since spousal support in long marriages has both
    compensatory and non-compensatory features, the motion judges finding of self-sufficiency
    was not irrelevant.  And since there remains discretion to select a duration
    within the range set out by the SSAGs, I am not persuaded that the motion
    judges decision to terminate support on November 15, 2013 constitutes
    reversible error.

(d)     Spousal Support post child-support

[32]

Having found that spousal support was still
    payable post child-support obligations, I would, however, agree with Ms. Holman
    that the motion judge erred in principle in failing to increase spousal support
    after May 1, 2013.  The SSAGs specify at ss. 8.11 and 14.5 that a so-called
    crossover to the
without child
formula is appropriate after child
    support obligations cease.   According to the
without child
formula, and
    based on their 2012 incomes of $129,616 and $50,360 respectively, Mr. Holmans
    spousal support obligation between May 1, 2013 and November 15, 2013 should
    have been between $1,882/month and $2,510/month for 6.5 months.

[33]

Given that Ms. Holmans spousal support was
    ordered to be terminated at 11.5 years, which is on the low end of the
    durational range set by the SSAGs for a 19-year marriage with a strong
    compensatory element, and given the interrelation of duration and amount
[2]
, I would award Ms. Holman an
    amount at the high end of the range for this period:  namely, $2,510 /month for
    those 6.5 months.

(2)     Child Support

(a)     Standard of Review

[34]

The Federal CSGs constitute a complete code for
    determining child support with a presumptive entitlement to table support plus
    any amount determined pursuant to s.7:  s.3(1).  There is a residual discretion
    to deviate from the amounts set out in the applicable tables but only under the
    circumstances outlined in the CSGs themselves.

(b)     Calculation of Child Support

[35]

For the reasons that follow, I agree that the
    motion judge made a number of errors in principle in calculating the child
    support adjustments and amount of overpayment. As such, I would allow the
    appeal on this ground.

(i)

The failure to adjust for Mr. Holmans increased income

[36]

I accept Ms. Holmans submission that in
    calculating Mr. Holmans overpayment of support, the motion judge erred by
    failing to adjust the required child support payments in accordance with the
    2009 and 2010 orders to reflect Mr. Holmans increased income each year,
    beginning June 1, 2010. The 2009 and 2010 orders provide that the parties were
    to exchange financial information by May 15 of each year and adjust support
    payments effective June 1, if necessary. The motion judge gave no reasons for
    failing to adjust child support as provided for in these orders and should, in
    calculating any overpayment, have respected the terms agreed to by the parties.

(ii)

The $12,000 credit for K.s education and living expenses

[37]

The motion judge credited $12,000 to Mr. Holman
    based on a finding that K. should have contributed that amount to her 2011 and
    2012 education and living expenses. The parties had agreed in the 2009 and 2010
    orders that Mr. Holman would pay $10,000 per year towards the childrens annual
    university costs as long as the children were enrolled in a post-secondary
    program.

[38]

I agree with Ms. Holman that Mr. Holman is not
    entitled to the full $12,000 credit. Any contribution by K. should reduce the
    portion of her expenses paid by
both
parents. As pointed out by Ms.
    Holman, Mr. Holman was responsible for paying only $5,000 per year towards each
    childs post-secondary education, totaling $10,000 for K. for 2011 and 2012. To
    the extent that this credit related to K.s education expenses, Mr. Holman
    cannot receive a $12,000 refund for a payment of $10,000.

[39]

I see no basis to interfere with the motion
    judges determination that Mr. Holman should be credited something for what K.
    should have contributed. Section 7(2) of the CSGs requires the court to
    consider whether a child of majority age is able to make a contribution to his
    or her post-secondary education expenses and sets out the guiding principle
    that these expenses are to be shared by the spouses in proportion to their respective
    incomes. In the parties 2004 consent divorce judgment, it was agreed that s. 7
    expenses would be shared with Mr. Holman paying two-thirds of these expenses,
    and Ms. Holman paying one-third. I would adopt the agreement of the parties in
    this respect, and credit two-thirds of the $12,000, namely $8,000, to Mr.
    Holman.

(iii)

The child support reimbursement for P.

[40]

Ms. Holman was required to reimburse Mr. Holman
    for child support paid for P. after January 1, 2012 and for K. after May 1,
    2013. For the period in which Mr. Holman was required to pay support for only
    one child (January 1, 2012 - April 30, 2013), the motion judge calculated that
    Mr. Holman was entitled to a reimbursement of 50 percent of the total amount of
    child support paid during this period.

[41]

I agree with Ms. Holman that this was an error
    in principle. The CSGs are clear that the amount of child support for one child
    is
not
equal to half the amount of child support
    for two children.

[42]

Mr. Holman argues that the motion judge was
    entitled to deviate from the CSGs by virtue of s. 3(2)(b) of the CSGs. This
    section provides that if the court considers the table amount of support to be
    inappropriate for a child over the age of majority, the court may order the
    amount of support that it considers appropriate, having regard to the
    condition, means, needs and other circumstances of the child and the financial
    ability of each spouse to contribute to the support of the child.

[43]

I would reject Mr. Holmans argument. When
    making these adjustments, the motion judge did not advert to s. 3(2)(b), nor
    did he provide any rationale for such a departure. The only reference by the
    motion judge to a departure from the CSGs was on the separate issue of whether Mr.
    Holman was required to pay child support following his childrens first
    degrees.

[44]

Further, the parties had agreed at the time of
    the 2009 and 2010 orders that support was to be determined pursuant to the
    CSGs. As such, absent some reason to depart from this agreement, the motion
    judge ought to have calculated the child support reimbursement for the period
    of January 2012 through April 2013 based on the one child table under the CSGs.

(iv)

The unwarranted deduction from spousal support underpayment

[45]

The motion judge deducted $3,630 in child
    support overpayments from the $5,620 that Mr. Holman underpaid in spousal
    support. I agree with Ms. Holmans submission that this deduction was
    unwarranted and amounted to double-counting in Mr. Holmans favour, as the motion
    judge had already fully accounted for child support overpayments.

(c)     Termination of Child Support

[46]

Ms. Holman argues that the motion judge erred in
    terminating child support for K. effective May 1, 2013 rather than June 1,
    2013. She submits that K. completed her education in May 2013. I reject this
    ground of appeal. Ms. Holman brought no evidence to the attention of the court about
    the date K. completed her studies. It is not apparent that the parties had
    agreed that support would terminate effective June 1, 2013. I would not
    interfere with the motion judges decision to terminate child support for K.
    effective May 1, 2013.

(d)     Recalculation
    of child support overpayment and spousal                                   support
    underpayment

[47]

In the interests of expediency and
    following the logic of Lang J.A. in
Cassidy v. McNeil
2010 ONCA 218 at
    para. 39, in my view the record is sufficient to permit this court to arrive
    at an appropriate result without the need to order a new trial with its
    resulting costs and delay.

[48]

Given my conclusions above, and based on a 2009
    income of $105,331, 2010 income of $121,791 and a 2011 income of $120,075
[3]
, Mr. Holmans table child
    support obligations, as modified by the 2010 order, from June 1, 2010 to May 1,
    2013 should have been:

Based on 2009
    income of $105,331:

·

June 1, 2010 to Aug. 31, 2010 (3 months):  $1481/month (2
    children)  = $4443

·

Sept. 1, 2010 to Feb. 28, 2011 (6 months):  $922/month (1 child,
    P.; K. away) = $5532

·

March 1, 2011 to May 31, 2011 (3 months):  $1481/month (2
    children) = $4443

Based on 2010
    income of $121,791:

·

June 1, 2011 to Aug. 31, 2011 (3 months):  $1682/month (2
    children) = $5046

·

Sept. 1, 2011 to Dec. 31, 2011 (4 months):  $1052/month (1 child,
    P.; K. away
[4]
)
    = $4208

·

Jan. 1, 2012 to Feb. 28, 2012 (2 months):  $0/month (K away and
    support for P ended Dec. 31, 2011)

·

March 1, 2012 to May 21, 2012 (3 months):  $1052/month (1 child,
    K.) = $3156

Based on 2011
    income of $120,075:

·

June 1, 2012 to Aug. 31, 2012 (3 months):  $1038/month (1 child, K.) 
    = $3114

·

Sept. 1, 2012 to Feb. 28, 2013 (6 months):  $0/month (K. away)

·

March 1, 2013 to May 1, 2013:  (2 months):  $1038/month (1 child,
    K.) = $2076

Adding all of the above equals a total
    table support sum for the months between June 1, 2010 and May 1, 2013 (35
    months) of
$32,018
.

[49]

In terms of s.7 expense payments, the 2010
    consent order required Mr. Holman to pay $833/month for both children.  This
    means that from June 1, 2010 to Dec. 31, 2011 (19 months) when he was required
    to pay support for both children, he should have paid $833 x 19 months  =
    $15,827.  Once his support obligation for P. ended, I conclude that the motion
    judge appropriately reduced the $833/month in s.7 expenses by half to $416.50/month. 
    For Jan, 1, 2012 to May 1, 2013 (16 months) this amounts to $416.50/month x 16
    months = $6,664, for a total of $15,827 + $6,664 =
$22,491
. Taking into account the $8,000 credited to Mr. Holman for Ks
    contribution to her own s.7 expenses above, this reduces the s.7 payment amount
    to $22,491 - $8,000 =
$14,491
.

[50]

This brings the total table and s.7 child
    support amount that Mr. Holman should have paid under the 2010 consent order from
    June 1, 2010 to May 1, 2013 to $32,018 in table support plus $14,491 in s.7
    expenses =
$46,509
.

[51]

Mr. Holman concedes that he paid only $45,415 in
    total child support from Jan. 1, 2012 to Nov. 15, 2013.  I will assume that
    from June 1, 2010 until Dec. 31, 2011 (19 months), he paid the unadjusted amounts
    set out in the 2010 consent order
[5]
:

·

June 1, 2010 until Aug. 31, 2010 (3 months, both children)):
    ($1437 + $833) x 3 = $2270 x 3 = $6810

·

Sept. 1, 2010 to Feb. 28, 2011 (6 months, K. away): ($898 + $833)
    x 6 = $1731 x 6 = $10,386

·

March 1, to 2011 to Aug. 31, 2011 (6 months, both children):
    ($1437 + $833) x 6 = $2270 x 6 = $13,620

·

Sept. 1, 2011 to Dec. 31, 2011 (4 months, K. away): ($898 +$833)
    x 4 = $1731 x 4 = $6,924

Total:  $37,740

[52]

This means that from June 1, 2010 to Nov. 15,
    2013, Mr. Holman receives credit for a total of $37,740 + $45,415 =
$83,155
.

[53]

This amounts to a child support
overpayment
of
    $83,155 - $46,509=
$36,646
.

[54]

As for the spousal support
underpayment
,
    based on Mr. Holmans increased income, the motion judge awarded an extra $1,404
    from June 1, 2011 to May 31, 2012 and $2,728 from June 1, 2012 to May 1, 2013. 
    Adding to this the extra $1,088 per month ($2,510-$1,422/month) that I would
    award for the 6.5 months from May 1, 2013 to November 15, 2012 amounts to a
    total
underpayment
of spousal support of $1,404 + 2,728 + ($1,088 x
    6.5) =
$11,204
.

F.

Result

[55]

I would allow the appeal in part. I would delete
    paragraph 4 of the November 22, 2013 order and replace it with the following: 
    Ms. Holman shall pay Mr. Holman
$36,646
on account of child support
    which Mr. Holman overpaid.  Mr. Holman shall pay Ms. Holman
$11,204
on account of spousal support which he underpaid.

[56]

Counsel may make written submissions to this
    court if they believe there is a significant miscalculation and the parties cannot
    agree on a correction.

G.

Costs

[57]

I would make no order as to the costs of the
    appeal. If the parties are unable to agree concerning costs of the proceeding
    below, Ms. Holman may make brief written submissions within 15 days of the
    release of this judgment and Mr. Holman may respond within 15 days thereafter.

Released: AH July 28, 2015

M. Tulloch J.A.

I agree.  Alexandra
    Hoy A.C.J.O.

I agree.  J. Simmons
    J.A.





[1]
Under Rule 25(19)(b) of the
Family Law Rules
,
O. Reg.
    114/99, the court below, in this case the Superior Court of Justice, has
    jurisdiction to change an order that contains a mistake.  Ms. Holman should
    have raised the issue of calculation errors there.
We entertained the
    issue because the spousal support appeal was properly before us and because no
    objection was raised.



[2]

Bracklow v. Bracklow
, [1999] 1 S.C.R. 420 explicitly recognizes the
    interrelationship of amount and duration:  The two [amount and duration]
    interrelate:  a modest support order of indefinite duration could be collapsed
    into a more substantial lump-sum payment:  para. 54.



[3]
The income figures in this section are based on Mr. Holmans financial
    statement.



[4]
The 2010 order was premised on K. being away at university.  At this point, K.
    was completing a two-year Veterinary Technician Diploma.  The motion judge
    accepted that the terms of the 2010 order remained in effect.



[5]
The amount actually required to be paid under the 2010 consent order from
    Jan.1, 2012 to Nov. 15, 2013 is somewhat more than $45,415.  No issue was
    raised on appeal concerning any underpayment prior to that period.


